Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-18 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1-9. (Canceled) 

Examiner’s Statement of Reasons for Allowance
Claims 10-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of “a control module configured to generate a differentiated signal based on the received signal, up-sample the differentiated signal to generate a first up-sampled signal, obtain or generate an expected signal, up-sample the expected signal to generate a second up-sampled signal, cross-correlate the first up-sampled signal and the second up-sampled signal to generate a cross-correlation signal, based on the cross-correlation signal, determine a phase difference between the first up-sampled signal and the second up-sampled signal, determine a round trip time of the signal received by the receiver, and either 4Application No.: 16/824,280Docket No.: 4041AJ-000671-US transmit the round trip time to the vehicle to gain access to the vehicle based on the round trip time, or determine at least one of a location or a distance between the portable access device and the vehicle and transmit at least one of the location or the distance to the vehicle to gain access to the vehicle.” 
Claims 11-18 depend therefrom.
Kalhous et al. (US 8798809) and Van Wiemeersch et al. (US 10257730) are cited as teaching some elements of the claimed invention including a portable access device for an access system of a vehicle, the portable access device comprising: a receiver configured to receive a signal transmitted from an access module of the vehicle to the portable access device; and a controller configured to generate a signal based on the received signal, determine a round trip time of the signal received by the receiver, and determine a distance between the portable access device and the vehicle and transmit the distance to the vehicle to gain access to the vehicle. 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845